

116 HR 2322 IH: Accelerated Payments for Small Businesses Act of 2019
U.S. House of Representatives
2019-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2322IN THE HOUSE OF REPRESENTATIVESApril 15, 2019Mr. Balderson (for himself, Ms. Houlahan, Mr. Crow, Mr. Chabot, and Mr. Espaillat) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend section 3903 of title 31, United States Code, to establish accelerated payments applicable
			 to contracts with certain small business concerns, and for other purposes.
	
 1.Short titleThis Act may be cited as the Accelerated Payments for Small Businesses Act of 2019. 2.Accelerated payments applicable to contracts with certain small business concerns under the Prompt Payment ActSection 3903(a) of title 31, United States Code, is amended—
 (1)in paragraph (1)(B), by inserting except as provided in paragraphs (10) and (11), before 30 days; (2)in paragraph (8), by striking and;
 (3)in paragraph (9), by striking the period at the end and inserting a semicolon; and (4)by adding at the end the following new paragraphs:
				
 (10)for a prime contractor (as defined in section 8701(5) of title 41) that is a small business concern (as defined under section 3 of the Small Business Act (15 U.S.C. 632)), to the fullest extent permitted by law, require that the head of an agency establish an accelerated payment date with a goal of 15 days after a proper invoice for the amount due is received if a specific payment date is not established by contract; and
 (11)for a prime contractor (as defined in section 8701(5) of title 41) that subcontracts with a small business concern (as defined under section 3 of the Small Business Act (15 U.S.C. 632)), to the fullest extent permitted by law, require that the head of an agency establish an accelerated payment date with a goal of 15 days after a proper invoice for the amount due is received if—
 (A)a specific payment date is not established by contract; and (B)such prime contractor agrees to make payments to such subcontractor in accordance with such accelerated payment date, to the maximum extent practicable, without any further consideration from or fees charged to such subcontractor..
			